  Case 1:19-cv-00382-RGA Document 4 Filed 05/01/19 Page 1 of 2 PageID #: 54



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 SCOTT ROWINSKI, on Behalf of Himself             )
 and All Others Similarly Situated,               )
                                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
                 vs.                              )
                                                  )
 CELGENE CORPORATION, MARK J.                     ) Case No. 19-cv-00382-RGA
 ALLES, RICHARD W. BARKER, HANS                   )
 E. BISHOP, MICHAEL W. BONNEY,                    )
                                                  )
 MICHAEL D. CASEY, CARRIE S. COX,                 )
 MICHAEL A. FRIEDMAN, JULIA A.                    )
 HALLER, PATRICIA A. HEMINGWAY                    )
 HALL, JAMES J. LOUGHLIN, ERNEST                  )
 MARIO, and JOHN H. WEILAND,                      )
                                                  )
                                                  )
                       Defendants.


                              NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Scott Rowinski (“Plaintiff”) voluntarily dismisses the above-captioned action (the

“Action”) with prejudice as to his individual claims, and without prejudice as to the claims of the

putative class. Because this notice of dismissal is being filed before service by the defendants of

either an answer or a motion for summary judgment, Plaintiff's dismissal of the Action is effective

upon filing of this notice.

 Dated: May 1, 2019                                   PAZUNIAK LAW OFFICE, LLC

                                                 By /s/ George Pazuniak
                                                    George Pazuniak (#478)
                                                    1201 Orange Street
                                                    7th Floor, Suite 7114
                                                    Wilmington, DE 19801-1186
                                                    Tel: (302) 478-4230
                                                    Email: gp@del-iplaw.com
 Case 1:19-cv-00382-RGA Document 4 Filed 05/01/19 Page 2 of 2 PageID #: 55



OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
Email: fortunato@bespc.com

Attorneys for Plaintiff
